Citation Nr: 0426493	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-10 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an increased evaluation for post-traumatic 
headaches, currently rated as 10 percent disabling.

(The issues of entitlement to an earlier effective date for 
the grant of service connection for headaches, entitlement to 
an increased evaluation for residuals of laceration, left 
parietal region, and service connection for scar, right side 
of head will be the subject of a separate decision of the 
Board).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In a March 1995 decision, the Board denied service connection 
for a headache disorder and the veteran did not appeal the 
decision and it became final.  Subsequently, the veteran 
sought to reopen his service connection claim for headaches 
and in a November 1998, the Board remanded the case for 
further development.  In a June 2001 decision, the Board, 
after determining that the veteran had submitted new and 
material evidence to reopen his claim, granted service 
connection for post-traumatic headaches.  

According to correspondence received in June 2003, the 
veteran indicated that he sought entitlement to an earlier 
effective date for service-connected residuals of laceration 
of the left parietal region.  This matter is referred to the 
RO for further development.  Furthermore, the record shows 
that the veteran had been treated by a private physician for 
migraine headaches in 1972 and subsequent VA treatment 
records show an occasional diagnosis of migraine headaches as 
opposed to the post-traumatic headaches for which he is 
service-connected.  The medical evidence of record and the 
veteran's reference to his "migraine headaches" can be 
construed as a service connection claim for migraine 
headaches and that matter is also referred to the RO for 
further development.  The Board will proceed with the 
adjudication of his increased rating claim for service-
connected post-traumatic headaches.  If he wishes to file a 
claim of entitlement to service connection for migraine 
headaches, he must submit a separate claim.  See 38 C.F.R. 
§ 3.151(2003).

In November 2002 and May 2004, the veteran presented 
testimony before the undersigned Veterans Law Judges sitting 
at the RO.  The transcripts of such hearings are associated 
with the claims folder.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran is in receipt of the maximum schedular rating 
for headaches due to brain trauma without evidence of multi-
infarct dementia associated with the brain trauma.

3.  The veteran has not submitted objective evidence showing 
that his service-connected post-traumatic headaches require 
frequent hospitalization or causes marked interference with 
employment beyond that contemplated in the schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected post-traumatic headaches have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8045 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

By letter dated in August 2003, the RO advised the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The September 2001 rating decision, the June 2002 statement 
of the case (SOC), and the February 2004 supplemental 
statement of the case (SSOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
increased evaluation claim for headaches.  The February 2004 
SSOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The veteran identified medical treatment by Dr. Pickul and 
the relevant treatment records are associated with the claims 
folder.  The claims folder also contains service medical 
records and VA treatment records relevant to the period on 
appeal.  The veteran was afforded a neurological examination 
for VA purposes in January 1994 and September 2003.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Increased Rating Claim for Headaches

In a September 2001 rating decision, the RO effectuated the 
Board's June 2001 grant of service connection for post-
traumatic headaches and assigned a 10 percent disability 
rating, effective from June 1995.  The veteran contends that 
his headaches warrant an evaluation in excess of 10 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities (hereinafter, "the Schedule") represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his headaches following 
the initial award of service connection for such disability, 
the Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is noteworthy that the 
pyramiding of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

The RO rated the veteran's service-connected headaches 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8045 and 
8100.  However, the Board finds that the veteran's post-
traumatic headaches and other symptoms are more appropriately 
rated under the criteria of Diagnostic Code 8045, which 
pertains to residuals of brain trauma.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  The June 2001 Board decision 
that granted service connection specified that the headaches 
being service-connected were post-traumatic in nature and 
related to the in-service head injury.

Under Diagnostic Code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated at 10 percent and 
no more under Diagnostic Code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under DC 9304 are not 
assignable in the absence of a diagnosis of multi- infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003).  

In January 1994, the veteran presented himself for a VA 
neurological examination.  He complained of headaches that 
involved his entire head and fluctuated in intensity.  He 
reported taking four to six Tylenols per day.  The 
neurological examination was essentially unremarkable; 
diagnosis was post-traumatic headache syndrome.  

In September 2003, the veteran underwent another VA 
neurological examination.  The veteran complained of having 
3-6 breakthrough headaches per month with nausea and 
occasional dizziness.  He denied any seizures or fits.  The 
veteran indicated that the headaches produce pain and 
functional loss but no weakness or fatigue.  In the past 
year, the veteran stated that he had had 30 prostrating 
attacks.  Examination revealed intact sensory, motor, and 
cranial nerves.  The veteran's memory was also intact.  The 
examiner noted that the veteran had difficulty following 
commands.  The examiner also indicated that the proximity of 
the veteran's current headaches to his head laceration and 
the evidence of swelling in the right parietotemporal and 
temporal parietal areas was consistent with the veteran's 
history of head trauma despite the veteran's report of severe 
headaches during his pre-induction examination.  The 
diagnosis, in pertinent part, was status post-head trauma to 
left frontoparietal area with residual, electroencephalogram 
(EEG) evidence of contra coup Delta slowing, and post-
traumatic headaches.  

The Board finds that the medical evidence of record supports 
a finding of a 10 percent evaluation, but no more, for the 
veteran's service-connected headaches.  Pursuant to 
Diagnostic Code 8045, a 10 percent evaluation is warranted 
for subjective complaints of headaches due to post-traumatic 
injury regardless of the level of disability.  The veteran is 
receiving the maximum schedular rating for headaches under 
Diagnostic Code 8045, therefore a higher rating under this 
code is not warranted.  Furthermore, consideration of a 
higher rating under DC 9304 is not warranted as there is no 
evidence of multi-infarct dementia associated with brain 
trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).

The Board notes that the veteran's appeal to the Board was 
initiated following an original award of service connection.  
Since the veteran is already receiving the maximum allowable 
rating for the entire appeal period, there is no issue 
regarding staged ratings.  See Fenderson, supra.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran has raised them.  In this case, the Board 
finds no provision upon which to assign higher ratings.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, the Board finds that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's headaches.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to headaches, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

ORDER

An evaluation in excess of 10 percent for post-traumatic 
headaches is denied. 

			
	THOMAS J. DANNAHER	RENEE M. PELLETIER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals

                        
____________________________________________
	MARK W. GREENSTREET
	Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



